DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 8 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2012/0277199 A1) in view of Al-Jilaihawi (US 2016/0310699 A1), Curley et al (US 2014/0275977 A1), Kim et al (US 2013/0164224 A1), Lorenzini et al (US 2001/0056206 A1) and Schwarz et al (US 2011/0076231 A1).
Ye teaches ([0004]) a syringeable (injectable) pharmaceutical formulations comprising an active agent and a thermosensitive polymer comprising polyoxyethylene and polyoxypropylene copolymers.  Ye teaches ([0025] and [0026]) that the active agent can be an antibiotic, which examples include ciprofloxacin, vancomycin and linezolid.
Specifically, Ye teaches ([0401]) the following formulation:

    PNG
    media_image1.png
    258
    439
    media_image1.png
    Greyscale

	With respect to instant (a) an effective amount of an antibiotic suitable for eliminating bacterial infection in intervertebral discs, intervertebral spaces and vertebra, Ye’s Formulation C shown above contains 15 mg of Ciprofloxacin, and Ciprofloxacin is one of the examples given by applicant for an antibiotic that can be used in their invention (see [0026] of present specification).  Thus, Ye’s Ciprofloxacin teaches instant antibiotic suitable for eliminating bacterial infection in intervertebral discs, intervertebral spaces and vertebra.  Also, the amount 15 mg (for the antibiotic Ciprofloxacin) falls within instant range 1-200 mg (for the antibiotic linezolid) of claim 15 and instant range 1-600 mg (for the antibiotic vancomycin) of claim 16.  Thus, Ye’s 15 mg of Ciprofloxacin teaches instant effective amount of an antibiotic suitable for eliminating bacterial infection in intervertebral discs, intervertebral spaces and vertebra.  
	With respect to instant (b) a thermosensitive hydrogel composed of poloxamer 407 present in the amount of 2-20 wt.% (or vol.%), Ye teaches ([0012] and [0335]) that its formulation comprises about 14.5-25 wt.% of the thermosensitive polymers, which examples include Poloxamer 407.  It would have been obvious to use 14.5-25 wt.% of Poloxamer 407 in its Formulation C with a reasonable expectation of success.  The range 14.5-25 wt.% overlaps with instant range 2-20 wt.% for the amount of poloxamer 407, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Thus, Ye teaches instant component (b).
With respect to instant (d) at least one pharmaceutically acceptable excipient, Carboxymethylcellulose contained in Ye’s Formulation C teaches instant pharmaceutically acceptable excipient (see [0071] and [0078] of present specification).  Thus, Ye teaches instant component (d).
With respect to instant (c) a non-ionic radio-contrast agent Iohexol, Ye teaches ([0271) that any of its formulations (such as Formulation C above) is used in combination with an imaging device to monitor or survey the condition being treated and that its formulation comprises Gadolinium-based dyes, iodine-based dyes, barium-based dyes or the like for visualization of disease progression and/or formulation penetration.  Although Ye does not explicitly teach specific materials that can be used as its dyes, Iohexol is a well-known iodine-based dye used in imaging, as evidenced by Al-Jilaihawi ([0062]).  Furthermore, as evidenced by Curley et al ([0059]), iohexol is a non-ionic dye used as a contrast agent that is known for its stability at elevated temperatures.  Kim et al also teaches ([0019]) iohexol as a contrast agent that is known for having generally lower chemical toxicity and neurotoxicity than other contrast agents and known to have a very wide adaptive domain.  Kim teaches that for such reason, iohexol is the best-selling contrast agent in the world.  Lorenzini et al ([0002]) teaches that non-ionic contrast agents, such as iohexol, are useful as contrast enhancing agent for X-ray, MRI and angiography and that such compounds have a lower frequency of adverse reactions in patients during intravenous injection than many ionic contrast agents.  Besides, it is already known in the art to use Poloxamer 407 and Iohexol together (see Schwarz et al, [0160], where it is shown that poloxamer 407 is used together with Omnipague 300 (tradename for Iohexol)).  Based on the teachings of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz, it would have been obvious to one skilled in the art to use Iohexol (instant non-ionic radio contrast agent) in Ye’s Formulation C (as its iodine-based dye) with a reasonable expectation of achieving visualization of disease progression and/or formulation penetration while achieving all those advantages of using iohexol as taught by the references cited above.  Therefore, Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz teaches or renders obvious instant component (c).
With respect to instant limitation “wherein the composition is an aqueous solution at temperature from 4oC to 25oC and wherein the composition is a gel at a temperature from 32oC to 38oC”, Ye teaches (claim 1) that its formulation has a gelation temperature between about 14-42oC, which overlaps with instant range 32-38oC, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Also, when the gelation temperature is about 14-42oC, this means that Ye’s formulation is an aqueous solution below the range of 14-42oC, which also overlaps with instant range (4-25oC), thus rendering instant range prima facie obvious (furthermore, Ye’s Table 7 shows that the gelation temperature can be 37oC, 35.4oC, 33.5oC, 31.2oC, 28.9oC or 27.6oC, depending on the ratio of Poloxamer 407 to Poloxamer 188).  
Thus, Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz renders obvious instant claims 1, 8 and 18 (since Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz teaches instant injectable pharmaceutical composition of claim 1, Ye’s Formulation C modified according to the teachings of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz would accordingly be capable of relieving and/or treating low back pain as recited in claim 1 and would also be capable of being formulated for administering to a bone, joint, ligament or tendon associated with the spine (wherein the bone, joint, ligament, or tendon associated with the spine is associated with a cervical, thoracic, lumbar or sacral vertebra) as recited in claim 18; also, since Ye in view of the other prior arts cited above teaches instant composition of claim 1, Ye’s Formulation C modified according to the teachings of the other cited prior arts would naturally remain liquid and injectable at least for 3 hours at room temperature as recited in claim 8).        
With respect to instant claim 5, in Ye’s Formulation C shown above, Ye uses Poloxamer 407 alone, but Ye also teaches (see Table 7 in [0426]) that Poloxamer 407 and Poloxamer 188 can be used together in combination; in Table 7, Ye teaches using Poloxamer 407 in the amount that ranges 16-20 % and Poloxamer 188 in the amount that ranges 5-10 %.  It would have been obvious to one skilled in the art to use the combination of 16-20% of Poloxamer 407 and 5-10% of Poloxamer 188 in Ye’s Formulation C with a reasonable expectation of success.  Ye’s range 5-10% for the amount of Poloxamer 188 overlaps with instant range of 5-20 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz renders obvious instant claim 5.
With respect to instant claims 9-11, although Ye’s Formulation C uses Ciprofloxacin as its antibiotic, Ye teaches (see [0026] and claim 28) the equivalence or interchangeability of Ciprofloxacin, Vancomycin and Linezolid, all as suitable examples of antibiotic that can be used in its formulations.  It would have been obvious to one skilled in the art to use Vancomycin or Linezolid (instant antibiotic of claims 10 and 11) instead of Ciprofloxacin in Ye’s Formulation C with a reasonable expectation of success.  Thus, Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz renders obvious instant claims 9-11. 
With respect to instant claims 13 and 14, Ye teaches ([0027]) that its antibiotic used in its Formulation C (i.e., ciprofloxacin) can be used in the amount of 0.1-20 wt.%.  As discussed above, Ye also teaches (see [0026] and claim 28) the equivalence or interchangeability of Ciprofloxacin, Vancomycin and Linezolid, all as suitable examples of an antibiotic that can be used in its formulations.  Therefore, it would have been obvious to one skilled in the art to use Vancomycin or Linezolid in Ye’s Formulation C in a similar amount that is used for Ciprofloxacin, i.e., about 0.1-20 wt.% (which overlaps with instant ranges of claims 13 and 14), with a reasonable expectation of success.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz renders obvious instant claims 13 and 14.  Furthermore, with respect to instant claims 15 and 16, it is the Examiner’s position that about 0.1-20 wt.% of Linezolid or Vancomycin would correspond to (or at least overlap with) the ranges for the total dose of Linezolid and Vancomycin specified in instant claims 15 and 16.  Alternatively, since Ye uses 15 mg of Ciprofloxacin (its antibiotic) in its Formulation C, it would have been obvious to one skilled in the art to use 15 mg of Linezolid or Vancomycin (instead of 15 mg of Ciprofloxacin) in Ye’s Formulation C with a reasonable expectation of success.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz renders obvious instant claims 15 and 16.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2012/0277199 A1) in view of Al-Jilaihawi (US 2016/0310699 A1), Curley et al (US 2014/0275977 A1), Kim et al (US 2013/0164224 A1), Lorenzini et al (US 2001/0056206 A1) and Schwarz et al (US 2011/0076231 A1), as applied to claim 10 above, and further in view of Lichter et al (US 2010/0036000 A1).
Ye does not teach instant cyclodextrin of claim 12.  However, as evidenced by Lichter ([0476]-[0479]), it is known in the art that cyclodextrin can be used as a solubilizer for antimicrobial agents to assist or increase the solubility, and the concentration or the amount of cyclodextrin used will vary depending on the need.  It would have been obvious to one skilled in the art to add cyclodextrin to Ye’s formulation in order to assist or increase the solubility of its antibiotic (Linezolid) in the amount necessary to solubilize the antibiotic (Linezolid), and it is the Examiner’s position that the cyclodextrin amount necessary to solubilize Linezolid would correspond to or at least overlap with instant range of 15-35 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, Supra.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz, and further in view of Lichter renders obvious instant claim 12.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, 13, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 and 10 of copending Application No. 16/764,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason: Claims 1, 3, 7 and 10 of App. No.’468 teach the followings:

    PNG
    media_image2.png
    204
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    71
    502
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    76
    509
    media_image5.png
    Greyscale

The range 9.5-17 wt.% for the amount of poloxamer 407 (as taught in claim 3 shown above) overlaps with instant range 2-20 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Also, the gelling temperature range of 26-38oC (as taught in claim 7 shown above) overlaps with instant range 32-38oC, thus rendering instant range prima facie obvious.  Furthermore, the gelling temperature range of 26-38oC (as taught in claim 7 shown above) implies that the injectable pharmaceutical formulation of App.’468 would be an aqueous solution at temperature below the range of 26-38oC, and such range would overlap with instant range 4-25oC, thus rendering instant range prima facie obvious.  Thus, claims 1, 3, 7 and 10 of App.’468 render obvious instant claims 1, 8-10, 13, 15 and 18 (since claims 1, 3, 7 and 10 of App.’468 teach instant injectable pharmaceutical composition of claim 1, it is the Examiner’s position that claims 1, 3, 7 and 10 of App.’468 would also teach (or satisfy) instant limitation of claims 8 and 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argue that Ye focuses on methods for modulating the gelation temperature of poloxamer-containing formulations and emphasizes the relationship between the concentration of a thermosensitive polymer and use of a gelation temperature modifying agent.  Applicant argue that Ye teaches that the concentration and purity of the polymer (e.g., P407) can affect the gelation temperature of the hydrogel formed by such polymer and teaches that to control the gelling temperature to a certain range (e.g., 14-40°C), different modifying agents need to be added to the hydrogels.  Applicant argue that based on Ye’s teaching, one skilled in the art would understand that a high degree of experimentation is required to test different modifying agents added and the ratio of the concentrations of each component in a formulation.
Applicant further argue that although Ye teaches that P188, P338, cyclodextrin, Tween 20, Tween 40, Tween 65, Tween 80, Tween 85, sodium oleate, sodium caprate, sodium caprylate and PEG could be used as the “gel temperature modifying agents for increasing or decreasing gelation temperature”, Ye never discusses that a non-ionic
contrast agent would be a gelation temperature modifying agent.  Applicant argue that none of Ye’s formulation (in its working examples) include an iodine-based agent and that there is no experimental data to support that addition of an iodine-based dye could not change the gelation temperatures of the formulations.  Applicant also argue that Ye only teaches imaging agents including iodine-based dyes in general terms and that Iohexol is not specifically mentioned in the reference.  
Applicant point to Czaplewski’s 132 declaration and argue that the declaration show that the cited references fail to render instant claims obvious.  Applicant argue that inventors of present application have unexpectedly discovered that adding iohexol to poloxamer 407-containing hydrogel could affect the gelation feature of the formulation and that Ye never teaches this unexpected influence of the contrast agent, particularly iohexol, on the gelation temperature of the poloxamer containing hydrogel formulation. Applicant argue that through a high degree of experimentation, the inventors selected a non-ionic contrast agent, iohexol and determined the ratio of the contrast agent to poloxamer 407 concentrations for controlling the gelation temperature of the formulation in a desired range.  Applicant argue that as shown in the enclosed Declaration, a starting concentration of 150mg I/ml or 170mg I/ml (for Iohexol) and 12.5 wt.% of poloxamer 407, the target solution gelling temperature at 32-34°C for the vehicle was achieved, whereas with 190mg I/ml (for Iohexol), the vehicle gels at 36°C with 12.0% w/w poloxamer 407 and gels at 28°C with 12.5% w/w poloxamer 407, suggesting that an optimal poloxamer 407 concentration would be between 12.0% and 12.5% w/w in the vehicle having 190mg I/ml. (Declaration, paragraph 15).  Applicant argue that inventors of present application have further discovered that adding a non-ionic contrast agent into an antibiotic-poloxamer hydrogel formulation affects the properties of the thermosensitive hydrogel, including gelation temperature, i.e., the antibiotic, the type and concentration of the polymer, and the type and concentration of the contrast agent can change the behavior of the formulation.  Applicant argue that as shown in Table 2 of the enclosed Declaration, 12.5% w/w poloxamer gel made with a solution containing 32.743% (w/w) iohexol provided the target sol- gel temperature (34 °C) for the 50 mg/ml linezolid suspension. (Declaration, paragraph 16).  Applicant argue that the interaction between poloxamer 407 and the non-ionic contrast agent, iohexol is unexpected and as shown in the enclosed Declaration, a detailed study was required to define the formulations of the present claims.  Applicant argue that there is nothing in Ye or in the supplementary references, which show that the addition of iohexol can affect the gelation temperature of the formulation or poloxamer 407 and would make obvious to the skilled person to use iohexol in the instant antibiotic formulation.  Applicant thus argue that Ye in view of Al-Jilaithawi, Curley, Kim and Lorenzini fail to render claim 1 obvious. 
The Examiner disagrees.  Ye clearly state in [0334] that the gelation temperature depends on the polymer concentration, buffer concentration and ingredients in the solution.  Ye also clearly teaches ([0271]) that any formulation described in the reference is used in combination with an imaging device to monitor or survey the condition being treated, and the formulation comprises a dye, such as an iodine-based dye, so as to allow for visualization of disease progression and/or formulation penetration and/or therapeutic effective ness of the formulation.  Thus, Ye is teaching a dye, such as an iodine-based dye, as one of ingredients added to its formulation.  Since Ye teaches that the gelation temperature is affected by ingredients added to the formulation, and since a dye (such as an iodine-based dye) is taught by Ye as an ingredient that is to be added to its formulation, one skilled in the art would surely expect that the addition of dye (whether the dye is a Gadolinium-based dye, an iodine-based dye, or a barium-based dye) would affect the gelation temperature, especially when “[a]ccording to Ye, the components and the concentration of the components and even the purity of the component could influence the gelation temperature of a formulation”, as stated by applicant in their REMARKS (i.e., if even the purity of a component influences the gelation temperature of a formulation, one would surely expect that adding an ingredient such as an iodine-based dye would affect the gelation temperature).  Once one chooses Iohexol (i.e., based on the teachings of Al-Jilaihawi, Curley (showing that iohexol is a contrast agent known for its stability at elevated temperatures), Kim (showing that Iohexol is the best-selling contrast agent in the world due to its lower chemical toxicity and neurotoxicity than other contrast agents and its very wide adaptive domain), Lorenzini (teaching that iohexol has lower frequency of adverse reactions in patients during intravenous injection than many ionic contrast agents) and Schwarz (showing that using Poloxamer 407 and Iohexol together is already known in the art)), determining the optimum ratio of Iohexol to poloxamer 407 concentrations for controlling the gelation temperature of Ye’s formulation to be in its desired range (i.e., 14-42oC) would involve only routine skill in the art (especially based on the fact that Ye already teaches that its desired gelation temperature is 14-42oC and that its thermosensitive polymer (poloxamer 407) concentration is to be about 14.5-25 wt.%).  Thus, applicant’s argument that inventors of present application have unexpectedly discovered that adding iohexol to poloxamer 407-containing hydrogel could affect the gelation feature of the formulation and that the interaction between poloxamer 407 and Iohexol is unexpected as shown in the enclosed Declaration is found to be unpersuasive to overcome instant 103 rejection over Ye in view of Al-Jilaihawi, Curley, Kim, Lorenzini and Schwarz.  As discussed above, based on Ye’s teaching, one skilled in the art would expect that the addition of dye would affect the gelation temperature whether the dye is a Gadolinium-based dye, an iodine-based dye or a barium-based dye.  Once Iohexol is chosen (due to its advantages as taught by the cited prior arts, Curley, Kim and Lorenzini and also based on the act that using Poloxamer 407 and Iohexol together is already known as evidenced by Schwarz), determining optimum parameters for the ingredients (Iohexol and poloxamer 407) would involve only routine skill in the art under the guidelines given by Ye as to the desired gelation temperature (14-42oC) and the concentration of its thermosensitive polymer (poloxamer 407) and would not involve an undue experimentation as argued by applicant. 
For the reasons stated above, instant 103 rejections over Ye in view of AL-Jilaihawi, Curley, Kim, Lorenzini and Schwartz still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 13, 2022